UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6876


RANDY RHYNE,

                  Petitioner - Appellant,

             v.

WARDEN, TYGER RIVER CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:07-cv-03147-HMH)


Submitted:    October 29, 2008              Decided:   November 17, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Rhyne, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Rhyne seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.                            The order is

not   appealable       unless   a    circuit       justice     or   judge     issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                A

certificate       of     appealability          will    not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)        (2000).        A   prisoner       satisfies       this

standard   by     demonstrating       that      reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by     the      district        court       is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th     Cir.   2001).       We    have    independently          reviewed    the

record   and     conclude    that     Rhyne      has    not    made    the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.              We also deny Rhyne’s motions for a

transcript,      for     appointment       of    counsel,     and     to    appoint     an

investigator.       We dispense with oral argument because the facts




                                            2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3